Case: 15-10143    Date Filed: 09/16/2015   Page: 1 of 2


                                                         [DO NOT PUBLISH]




            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-10143
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 5:14-cr-00015-RS-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

RICHARD HENRI VISSERS,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                            (September 16, 2015)

Before MARCUS, MARTIN and JULIE CARNES, Circuit Judges.

PER CURIAM:
              Case: 15-10143     Date Filed: 09/16/2015   Page: 2 of 2


      Walter B. Smith, appointed counsel for Richard Henri Vissers in this

criminal appeal, has moved to withdraw from further representation of the

appellant and has filed a brief pursuant to Anders v. California, 386 U.S. 738,

87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire

record reveals that counsel’s assessment of the relative merit of the appeal is

correct. Because independent examination of the entire record reveals no arguable

issues of merit, counsel’s motion to withdraw is GRANTED, and Vissers’s

conviction and sentence are AFFIRMED.




                                          2